Opinion issued March 11, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00027-CV
                           ———————————
                IN RE LOOMIS ARMORED US, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Loomis Armored US, LLC, filed a petition for writ of mandamus

challenging an order by the former trial court judge denying relator’s motion to

quash a deposition and motion for protection.1 Because the challenged order was

issued by the former trial court judge, this original proceeding was abated for the


1
      The underlying case is Gayle Stout Todd and Thomas Russell Todd v. Loomis
      Armored US, LLC and Mark Anthony Muniz, cause number 2020-00189, pending
      in the 334th District Court of Harris County, Texas, the Honorable Dawn Rogers
      presiding.
successor trial court judge to reconsider the order. See TEX. R. APP. P. 7.2(b). The

successor judge subsequently held a hearing and issued an order denying

reconsideration of the challenged order. Accordingly, we reinstate the original

proceeding on the Court’s active docket.

      Before our opinion issued, relator filed a letter with the Court withdrawing its

mandamus petition. We construe the letter as a motion to dismiss the petition.

Although the letter does not contain a certificate of conference, it has been on file

with the Court for more than ten days and no party has objected. See TEX. R. APP. P.

10.1(a)(5), 10.3(a). We grant the motion and dismiss this original proceeding. Any

other pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.




                                           2